Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/574,317, filed on November 15, 2017.  In response to Examiner’s Non-Final Office Action of September 3, 2021, Applicant, on November 24, 2021, amended claims 1 and 4-6. Claims 1 and 4-6 are pending in this application and have been rejected below.    
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed November 24, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s .
On page 6 of the Remarks regarding 35 U.S.C. § 101, Applicant requests that the Examiner withdraw all of these rejections based on amended claim language.  In response the claims remain rejected under 35 U.S.C. 101.  Please refer to the U.S.C. § 101 rejection analysis for additional detail. 
On page 6-7 of the Remarks regarding, the U.S.C. § 103 rejection, Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest all the features.  In response, regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection. Please review 35 U.S.C. § 103 rejection for additional detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 6 are directed to a system for contract cancellation prediction, Claim 4 is directed to a method for contract cancellation prediction and Claim 5 is directed to an article of manufacture for contract cancellation prediction.  Claim 1 recites a system for contract cancellation prediction, Claim 4 recites a method for contract cancellation prediction and Claim 5 recites an article of manufacture for contract cancellation prediction, which include rewriting contract customer information at every change of the contract customer information including a new contract and cancellation; predicting a future churn rate of current contracted customers, identifying conditions corresponding to the contract customer with a lower future churn rate, generating a continuation tendency pattern list including the identified conditions, identifying a non-contract customer who matches with the identified conditions included in the generated continuation tendency pattern list, wherein the non-contract customer is within a predetermined distance from a first specified route on a map, wherein the first specified route is a route for performing business operations for the current contracted customers in descending order of the predicted future churn rates; specifying a second route for performing business operations to the identified non-contract customer prior to one of the current contracted with the higher future churn rate; generating a business operations plan describing  business operations for the identified non-contract customer; and outputting the generated business operations plan including the second route for performing the business operations for the identified non-contract customer.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” –sales activities; business relations. Other than reciting a “memory”, “processor”, “computer-readable medium”, “computer” , and “program”, nothing in the claim elements preclude the step from being a of “Methods of Organizing Human Activity” –sales activities; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The “memory”, “processor”, “computer-readable medium”, “computer” , and “program” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Additionally Claim 1, Claim 4 and claim 5 recite using one or more machine learning techniques. The general use of machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. Furthermore, the “outputting of the plan…” is considered to be insignificant extra-solution activity of delivering data; see MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in churn management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “processor”, “computer-readable medium”, “computer”, and “program”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Regarding Step 2A and the additional element of “machine learning” is Mere Instructions to Apply an Exception -See MPEP 2106.05(f).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and analyzing customer contract data [e.g. receiving and analyzing data] and step 2B, it is conventional – see conventional computer function, MPEP 2106.05(d)(II) i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.  Regarding Step 2B and the additional element of “machine learning” is Mere Instructions to Apply an Exception -See MPEP 2106.05(f).
 Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claim 6 recites the additional elements controlling the display to display the business operations plan, and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating in a well-understood, routine and conventional manner such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 4, and 5.  Dependent Claim 6 recites the additional limitation of “display” for displaying business operations plan, which is “apply it” on a computer (MPEP 2106.05f). see - October 2019 Guidance Update supports general “display” even being considered as “apply it” (MPEP 2106.05f)- The memory, display and processor are recited so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Wright, US Publication No 20030200135A1 [hereinafter Wright] , in view of Yan et al, Predicting customer behavior in telecommunications,  IEEE Intelligent Systems ( Volume: 19, Issue: 2, Mar-Apr 2004) [hereinafter Yan], in further view of Nadiadi et al, US Publication No 20130325553 A1 [hereinafter Nadiadi].
Regarding Claim 1, Wright teaches,
A business operations assistance device comprising:  a memory storing instructions; and at least one processor configured to process the instructions to: (Wright Par. 37-“FIG. 5 illustrates an example of a real-time churn management solution, preferably implemented as executable code operating on a computer system.”; Claim 22-“A computer readable medium comprising instructions operable to perform”. ).
predict a future churn rate of current contracted customers …;  (Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
generate a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
identify, from among non-contract customer information, a non-contract customer who matches with conditions included in the generated continuation tendency pattern list, … (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
generate a business operations plan describing business operations for an identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Yan:
rewrite contract customer information at every change of the contract customer information including a new contract and cancellation (Yan Pg. 55–“The second consequence is that the model needs frequent updating to overcome data staleness and inconsistency. We typically retrain the model weekly over the newly extracted data. Still, the inconsistency of data available at different times—for example, updating billing data only once at a certain time of the month—brings cyclical model performance. We’ve proposed several algorithms to overcome the data nonstationarity problem. The most effective and simple way is to reuse the older models to a certain point in the past and combine the outputs of the models by unweighted average. Averaging models up to six weeks old increases prediction accuracy as measured by AUC. To some extent, the deployment environment imposes this nonstationarity on the data. In particular, we expect the prediction model to produce predictions about acceptance or rejection of offers made by the service provider to its subscribers. The service provider marketing department introduces and retires these offers on a frequent but irregular schedule. We have two mechanisms for handling this issue. One is to set up, within the decision network, a component model or submodel for each currently active offer. The other is to use previously collected observations of acceptance and rejection to train models for new offers.”);
predict a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is updated by machine learning using the contract customer information as learning data ’;  (Yan See Figure 1- customer data; Pg. 50 - “Some organizations have used advanced machine learning techniques to predict customer churn in the wireless industry and thus to substantially decrease the chum rate.3 As shown in Figure 1, predicting customer churn is a component in the decision framework for retaining customers and maximizing profitability. Customer data can also help predict the reasons customers switch companies, the revenues generated in a specified period, revenue collection risk, and the response to a marketing offer. Companies can use these probability and revenue estimates in a decision-theoretic framework to determine a churn intervention strategy and a profitability optimization strategy."; Pg. 51-“When we can update the model and prediction frequently-for example, weekly-the target window's size is important only for training the model. Intuitively, when the target window is large, there will be more positive samples in the training set, which benefits the training especially when the positive sample rate is small. However, at the same time, this results in a model trained over stale, out-of-date data. We've found that a training set with a four-week target window yields greater prediction accuracy, as measured by the area under the receiver operating characteristic (ROC) curve,4 compared to one-week or eight-week target windows. In general, you must determine the optimal target window length by searching for the greatest classification accuracy over a range of candidate window lengths”);
identify conditions corresponding to the one of the current contracted customers with a lower future churn rate  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate. ; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);
… ‘higher future churn rate’  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate. ; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);

Wright and Yan are directed to churn modeling.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to utilize machine learning, as taught by Yan, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of helping service providers build customer loyalty and maximize profitability (Yan Pg.50).
Wright in view of Yan discloses prospect lists and it is expounded in the following feature taught by Nadiadi:
…wherein the non-contract customer is within a predetermined distance from a first specified route on a map (Nadiadi Par. 6-“The intelligent assistant identifies sales targets, manages and tracks appointments with sales targets, and provides various mechanisms for routing a path between various targets, whether with an existing appointment or not, and within various possible confines, including travel speed, travel distance, time constraints, target value, and various possible sales target opportunities. Moreover, the intelligent assistant allows routing options to influence target appointments.”; Par. 28-“ In the example shown, the build sales route module 215 uses information provided by the prospect tour services module 220 that determines the shortest paths between the prospects for the user's required drive times and distances, with the prospects being identified by the prospect finder module 225. In particular, the prospect finder module 225 identifies a subset of the customers/buildings (prospects) from the available customers/buildings located within the scope of a geographic search area determined by the GTMi sales module 230, which scope is based on a user's filter criteria on a prospect value.”);
and wherein the first specified route is a route for performing business operations for the current contracted customers in descending order of the predicted future churn rates (Nadiadi Par. 35- “When a sales person has identified a target geographic area, the prospect module 202 may overlay the geographic and infrastructure display with additional customer related data, such as go to market intelligence (GTMi) data accessible from the GTMi database 235 that includes sophisticated customer and prospect financial data. The financial data may be used to generate internal rate or return (IRR) projections as well as monthly recurring revenue (MRR) projections for the customers. The system may display target customers by internal rate of return IRR or MRR and may take into account the proximity of the prospect to the target infrastructure as well as other factors impacting the ability to provide services to the prospect using the technical infrastructure, and may include graphical cues concerning the same. The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”);
specify a second route for performing business operations to the identified non-contract customer prior to one of the current contracted customers with a …future churn rate (Nadiadi Par. 5-“Some aspects of the present disclosure involve an application that includes several computing modules. In one example, the application is designed to optimize routing paths between identified prospective sales targets and/or customers to provide more targeted sales efforts and respond to service requests in a more efficient manner.”; Par. 24-“ The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize.”; Par. 35-“ The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”; Par.67-“ Additionally, the prospect GUI may include further options for filtering prospects that are to be included in the tour. In particular, for each identified prospect the user may be provided with an option to exclude certain customers or prospects from the prospect tour by selecting a provided prospect exclude icon or button 995. So, for example, if a user recently visited a particular customer, then that customer might be excluded from the prospect tour. The prospect filter parameter that allows the user to exclude certain prospects from a tour may be a boolean predicate that is used for each prospect. Thus, for example if the filter is set to false, the prospect may be excluded from the search. Within the GUI, the user may also be given an option to exclude all of the identified prospects from the tour by selecting the exclude all prospects icon or button 994, as well as the option to include all prospects with the icon 992. When any or all of the identified prospect locations are excluded from the prospect tour as discussed above the user may be provided with an option to create a new tour that skips some or all of the excluded tour points from the initially generated prospect tour. According to one embodiment, the user may be provided with an option to create a new search by being redirected to use the search and/or configuration GUIs as discussed above. In response, to the newly provided prospect criteria, the intelligent assistant may generate and display a new prospect tour route.”)
and output the generated business operations plan including the second route for performing the business operations for the identified non-contract customer (Nadiadi Par. 24-“The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize. With the tools discussed herein, a sales associate may identify customers based on various possible criteria and then plan and execute an optimal plan for visiting those customers. Using the tool, the sales associate can spend more time with customers, visit more customers, minimize time wasted inefficiently traveling between customers, make the most efficient use of their own time, and realize numerous other possible benefits and advantages.”; Par. 35);
Wright, Yan and Nadiadi are directed to sales support systems.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Yan to utilize route mapping data, as taught by Nadiadi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Yan with the motivation of providing services in a more efficient manner and thereby making the sales marketing and other team members more productive (Nadiadi Par. 2).

Claim 2- Cancelled
Claim 3- Cancelled
Regarding Claim 4, Wright teaches,
A business operations assistance method, comprising: … predicting a future churn rate of current contracted customers … (Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
generating a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
identifying, from among non-contract customer information, a non-contract customer who matches with conditions included in the generated continuation tendency pattern list (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
and generating a business operations plan describing business operations for the identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Yan:
rewriting contract customer information at every change of the contract customer information including a new contract and cancellation (Yan Pg. 55–“The second consequence is that the model needs frequent updating to overcome data staleness and inconsistency. We typically retrain the model weekly over the newly extracted data. Still, the inconsistency of data available at different times—for example, updating billing data only once at a certain time of the month—brings cyclical model performance. We’ve proposed several algorithms to overcome the data nonstationarity problem. The most effective and simple way is to reuse the older models to a certain point in the past and combine the outputs of the models by unweighted average. Averaging models up to six weeks old increases prediction accuracy as measured by AUC. To some extent, the deployment environment imposes this nonstationarity on the data. In particular, we expect the prediction model to produce predictions about acceptance or rejection of offers made by the service provider to its subscribers. The service provider marketing department introduces and retires these offers on a frequent but irregular schedule. We have two mechanisms for handling this issue. One is to set up, within the decision network, a component model or submodel for each currently active offer. The other is to use previously collected observations of acceptance and rejection to train models for new offers.”;
predicting a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is updated by machine learning using the contract customer information as learning data; ’;  (Yan See Figure1; Pg. 50 - “Some organizations have used advanced machine learning techniques to predict customer churn in the wireless industry and thus to substantially decrease the chum rate.3 As shown in Figure 1, predicting customer churn is a component in the decision framework for retaining customers and maximizing profitability. Customer data can also help predict the reasons customers switch companies, the revenues generated in a specified period, revenue collection risk, and the response to a marketing offer. Companies can use these probability and revenue estimates in a decision-theoretic framework to determine a churn intervention strategy and a profitability optimization strategy."; Pg. 51-“When we can update the model and prediction frequently-for example, weekly-the target window's size is important only for training the model. Intuitively, when the target window is large, there will be more positive samples in the training set, which benefits the training especially when the positive sample rate is small. However, at the same time, this results in a model trained over stale, out-of-date data. We've found that a training set with a four-week target window yields greater prediction accuracy, as measured by the area under the receiver operating characteristic (ROC) curve,4 compared to one-week or eight-week target windows. In general, you must determine the optimal target window length by searching for the greatest classification accuracy over a range of candidate window lengths”);
identifying conditions corresponding to one of the current contracted customers with a lower future churn rate  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate.; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);
… ‘higher future churn rate’  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate. ; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);

Wright and Yan are directed to churn modeling.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to utilize machine learning, as taught by Yan, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of helping service providers build customer loyalty and maximize profitability (Yan Pg.50).
Wright in view of Yan discloses prospect lists and it is expounded in the following feature taught by Nadiadi:
…wherein the non-contract customer is within a predetermined distance from a first specified route on a map (Nadiadi Par. 6-“The intelligent assistant identifies sales targets, manages and tracks appointments with sales targets, and provides various mechanisms for routing a path between various targets, whether with an existing appointment or not, and within various possible confines, including travel speed, travel distance, time constraints, target value, and various possible sales target opportunities. Moreover, the intelligent assistant allows routing options to influence target appointments.”; Par. 28-“ In the example shown, the build sales route module 215 uses information provided by the prospect tour services module 220 that determines the shortest paths between the prospects for the user's required drive times and distances, with the prospects being identified by the prospect finder module 225. In particular, the prospect finder module 225 identifies a subset of the customers/buildings (prospects) from the available customers/buildings located within the scope of a geographic search area determined by the GTMi sales module 230, which scope is based on a user's filter criteria on a prospect value.”);
and wherein the first specified route is a route for performing business operations for the current contracted customers in descending order of the predicted future churn rates(Nadiadi Par. 35- “When a sales person has identified a target geographic area, the prospect module 202 may overlay the geographic and infrastructure display with additional customer related data, such as go to market intelligence (GTMi) data accessible from the GTMi database 235 that includes sophisticated customer and prospect financial data. The financial data may be used to generate internal rate or return (IRR) projections as well as monthly recurring revenue (MRR) projections for the customers. The system may display target customers by internal rate of return IRR or MRR and may take into account the proximity of the prospect to the target infrastructure as well as other factors impacting the ability to provide services to the prospect using the technical infrastructure, and may include graphical cues concerning the same. The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”);
specifying a second route for performing business operations to the identified non-contract customer prior to one of the current contracted customers with the higher future churn rate (Nadiadi Par. 24-“ The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize.”; Par. 35-“ The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”; Par.67-“ Additionally, the prospect GUI may include further options for filtering prospects that are to be included in the tour. In particular, for each identified prospect the user may be provided with an option to exclude certain customers or prospects from the prospect tour by selecting a provided prospect exclude icon or button 995. So, for example, if a user recently visited a particular customer, then that customer might be excluded from the prospect tour. The prospect filter parameter that allows the user to exclude certain prospects from a tour may be a boolean predicate that is used for each prospect. Thus, for example if the filter is set to false, the prospect may be excluded from the search. Within the GUI, the user may also be given an option to exclude all of the identified prospects from the tour by selecting the exclude all prospects icon or button 994, as well as the option to include all prospects with the icon 992. When any or all of the identified prospect locations are excluded from the prospect tour as discussed above the user may be provided with an option to create a new tour that skips some or all of the excluded tour points from the initially generated prospect tour. According to one embodiment, the user may be provided with an option to create a new search by being redirected to use the search and/or configuration GUIs as discussed above. In response, to the newly provided prospect criteria, the intelligent assistant may generate and display a new prospect tour route.”)
and outputting the generated business operations plan including the second route for performing the business operations for the identified non-contract customer  (Nadiadi Par. 24-“The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize. With the tools discussed herein, a sales associate may identify customers based on various possible criteria and then plan and execute an optimal plan for visiting those customers. Using the tool, the sales associate can spend more time with customers, visit more customers, minimize time wasted inefficiently traveling between customers, make the most efficient use of their own time, and realize numerous other possible benefits and advantages.”; Par. 35);
Wright, Yan and Nadiadi are directed to sales support systems.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Yan to utilize route mapping data, as taught by Nadiadi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Yan with the motivation of providing services in a more efficient manner and thereby making the sales marketing and other team members more productive (Nadiadi Par. 2).
Regarding Claim 5, Wright teaches,
A non-transitory computer-readable medium storing a program, which if executed, causes a computer to execute processing comprising: (Wright Par. 37-“FIG. 5 illustrates an example of a real-time churn management solution, preferably implemented as executable code operating on a computer system.”; Claim 22-“A computer readable medium comprising instructions operable to perform”. ).
predicting a future churn rate of current contracted customers…(Wright Abstract - “A system and method for predicting and preventing customer churn. One aspect of the invention is a computer system for managing customer churn. The system comprises a plurality of data sources of customer events. A churn pattern detection portion is operable to detect and predict the possibility of customer churn based on the customer event data. A churn event management portion is operable to trigger one or more customer interventions based on a predicted possibility of customer churn. A churn intervention portion is operable to receive the triggered customer interventions and executed customer contacts via one or more delivery channels. ");
generating a continuation tendency pattern list including the identified conditions (Wright Par. 52-“ The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”; Target Lists-Par. 60-“A "propensity to accept" model was developed and utilized to rank-order the prospect list and to make outbound contacts. The test campaign resulted in a 70% increase in the conversion rate over the average conversion rate, i.e. 9.5% versus 5.6%. The estimated cost per sale was reduced by approximately 41%.");
identifying, from among non-contract customer information, the customer who matches with conditions included in the generated continuation tendency pattern list (Wright Par. 12- An intelligent acquisition portion is operable to identify customer prospects based on historical customer data and to initiate a contact of the identified customer prospects. An intelligent cross-sell and upsell portion is operable to identify new or higher services for a customer and to offer the new or higher services to a customer during an interaction with the customer. “; “Par. 39-“The churn event management portion 50 itself includes several portions. The pattern recognition and detection portion 51 detect patterns of significant customer behavior in the transactional data from the churn pattern detection portion 40. The pattern recognition portion 51 builds on the customer behavior detected by the system comprises business relevant customer activity that can be inferred from the customer's current and historical interactions and known characteristics. The rules decisioning engine 52 uses the recognized and detected pattern to generate triggers for action that are transferred to the churn intervention portion 60 for processing. In other words, the sub-portions 51, 52 work together to recognize and detect customer behavior and send action triggers to customer touchpoint systems that perform appropriate actions in response to those triggers.”);
generating a business operations plan describing business operations for an identified non-contract customer (Wright Par. 52- “The rate plan optimizer (RPO) 77 analyzes customer usage and other profile data to suggest more appropriate rate plans for a customer. It can link usage patterns with plan details to identify the plan that is most applicable to a customer's situation. The RPO 77 can be updated regularly with rate plan data from both the business and its competitors. The triggering action can supply all of the information necessary to do the rate plan analysis. An XML interface allows the RPO 77 to receive updates to its own rate plan catalog. A public interface can initiate rate plan optimization requests, preferably through a synchronous transaction. The interface will return an ordered list of available plans with a ranking of suitability for the subscriber. Data is passed to the RPO 77 from the action dispatcher 76 in the event that the interaction is targeted for rate plan optimization. Data is returned from the RPO 77 containing the plan recommendation.”).
Wright teaches churn rate prediction and it is expounded in the following feature taught by Yan:
rewriting contract customer information at every change of the contract customer information including a new contract and cancellation (Yan Pg. 55–“The second consequence is that the model needs frequent updating to overcome data staleness and inconsistency. We typically retrain the model weekly over the newly extracted data. Still, the inconsistency of data available at different times—for example, updating billing data only once at a certain time of the month—brings cyclical model performance. We’ve proposed several algorithms to overcome the data nonstationarity problem. The most effective and simple way is to reuse the older models to a certain point in the past and combine the outputs of the models by unweighted average. Averaging models up to six weeks old increases prediction accuracy as measured by AUC. To some extent, the deployment environment imposes this nonstationarity on the data. In particular, we expect the prediction model to produce predictions about acceptance or rejection of offers made by the service provider to its subscribers. The service provider marketing department introduces and retires these offers on a frequent but irregular schedule. We have two mechanisms for handling this issue. One is to set up, within the decision network, a component model or submodel for each currently active offer. The other is to use previously collected observations of acceptance and rejection to train models for new offers.”);
predicting a future churn rate of current contracted customers ‘by a trained model, wherein the trained model is updated by machine learning using the contract customer information as learning data ’;  (Yan See Fig.1; Pg. 50 - “Some organizations have used advanced machine learning techniques to predict customer churn in the wireless industry and thus to substantially decrease the chum rate.3 As shown in Figure 1, predicting customer churn is a component in the decision framework for retaining customers and maximizing profitability. Customer data can also help predict the reasons customers switch companies, the revenues generated in a specified period, revenue collection risk, and the response to a marketing offer. Companies can use these probability and revenue estimates in a decision-theoretic framework to determine a churn intervention strategy and a profitability optimization strategy."; Pg. 51-“When we can update the model and prediction frequently-for example, weekly-the target window's size is important only for training the model. Intuitively, when the target window is large, there will be more positive samples in the training set, which benefits the training especially when the positive sample rate is small. However, at the same time, this results in a model trained over stale, out-of-date data. We've found that a training set with a four-week target window yields greater prediction accuracy, as measured by the area under the receiver operating characteristic (ROC) curve,4 compared to one-week or eight-week target windows. In general, you must determine the optimal target window length by searching for the greatest classification accuracy over a range of candidate window lengths”);
identifying conditions corresponding to one of the current contracted customers with a lower future churn rate  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate. ; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);
… ‘higher future churn rate’  (Yan  Fig. 3, Figure 6- We've found that ensembles of neural networks yield better calibration than any single neural network. Figure 6 shows a calibration curve for churn predictions from an ensemble of neural networks. In the figure, scores below about 0.03 are well calibrated, while higher scores are not too far off. To improve calibration in the higher scores, we applied a linear transformation over them so that the transformed scores have better agreement with observed churn rate. ; Pg. 50&Pg. 54-“The second goal of preprocessing the raw data is to incorporate domain knowledge into the model. For many machine-learning models— such as multilayer perception neural networks—you can’t effectively incorporate domain knowledge into the model during training. A more effective way to incorporate domain knowledge into the model is through data representation based on domain knowledge. For example, there are many possible service changes in the cable industry, and how to represent all of them in the inputs is challenging. We tried to use clustering techniques to preprocess the service change data, but representing all possible service changes in clusters was quite difficult.”; Pg. 57-“ The kind of churn of greatest interest to a service provider is typically “voluntary” chum-that is, churn initiated by subscribers for their own reasons. The service provider also initiates churn, typically due to subscribers' failure to pay for their subscriptions. Depending on the provider's business rules, other outcomes can occur as well. From a survival-analysis vicwpoint.13 these outcomes are all competing risks: any of these outcomes might terminate a subscriber's tenure. And for any given outcome, the others cannot occur later. Thus, the training data set that we can construct for, say, voluntary churn must have the characteristic that a record shows voluntary churn only if it doesn't show any other out-come. So, the predictions computed from a model trained on such a data set are conditional on the absence of outcomes other than voluntary churn. However, predicting voluntary churn and not any other outcome-that is, ajoint prediction as opposed to a conditional prediction-is more useful.”);

Wright and Yan are directed to churn modeling.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright to utilize machine learning, as taught by Yan, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright with the motivation of helping service providers build customer loyalty and maximize profitability (Yan Pg.50).
Wright in view of Yan discloses prospect lists and it is expounded in the following feature taught by Nadiadi:
…wherein the non-contract customer is within a predetermined distance from a first specified route on a map (Nadiadi Par. 6-“The intelligent assistant identifies sales targets, manages and tracks appointments with sales targets, and provides various mechanisms for routing a path between various targets, whether with an existing appointment or not, and within various possible confines, including travel speed, travel distance, time constraints, target value, and various possible sales target opportunities. Moreover, the intelligent assistant allows routing options to influence target appointments.”; Par. 28-“ In the example shown, the build sales route module 215 uses information provided by the prospect tour services module 220 that determines the shortest paths between the prospects for the user's required drive times and distances, with the prospects being identified by the prospect finder module 225. In particular, the prospect finder module 225 identifies a subset of the customers/buildings (prospects) from the available customers/buildings located within the scope of a geographic search area determined by the GTMi sales module 230, which scope is based on a user's filter criteria on a prospect value.”);
and wherein the first specified route is a route for performing business operations for the current contracted customers in descending order of the predicted future churn rates (Nadiadi Par. 35- “When a sales person has identified a target geographic area, the prospect module 202 may overlay the geographic and infrastructure display with additional customer related data, such as go to market intelligence (GTMi) data accessible from the GTMi database 235 that includes sophisticated customer and prospect financial data. The financial data may be used to generate internal rate or return (IRR) projections as well as monthly recurring revenue (MRR) projections for the customers. The system may display target customers by internal rate of return IRR or MRR and may take into account the proximity of the prospect to the target infrastructure as well as other factors impacting the ability to provide services to the prospect using the technical infrastructure, and may include graphical cues concerning the same. The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”);
specifying a second route for performing business operations to the identified non-contract customer prior to one of the current contracted customers with the … future churn rate (Nadiadi Par. 5-“Some aspects of the present disclosure involve an application that includes several computing modules. In one example, the application is designed to optimize routing paths between identified prospective sales targets and/or customers to provide more targeted sales efforts and respond to service requests in a more efficient manner.”; Par. 24-“ The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize.”; Par. 35-“ The data may also include graphical cues relevant to other information associated with the prospects, including ranked IRR projections (e.g., high, medium, low), customer contact information (e.g., available or not available), and proximity to technical infrastructure (e.g. on net (no significant additional infrastructure necessary to connect prospect with network)). The prospect module 202 allows the user to zoom to various levels of detail, allows the user to filter the various display parameters (e.g., top 100 prospects, top 10 prospects, prospects with contact information, etc.).”; Par.67-“ Additionally, the prospect GUI may include further options for filtering prospects that are to be included in the tour. In particular, for each identified prospect the user may be provided with an option to exclude certain customers or prospects from the prospect tour by selecting a provided prospect exclude icon or button 995. So, for example, if a user recently visited a particular customer, then that customer might be excluded from the prospect tour. The prospect filter parameter that allows the user to exclude certain prospects from a tour may be a boolean predicate that is used for each prospect. Thus, for example if the filter is set to false, the prospect may be excluded from the search. Within the GUI, the user may also be given an option to exclude all of the identified prospects from the tour by selecting the exclude all prospects icon or button 994, as well as the option to include all prospects with the icon 992. When any or all of the identified prospect locations are excluded from the prospect tour as discussed above the user may be provided with an option to create a new tour that skips some or all of the excluded tour points from the initially generated prospect tour. According to one embodiment, the user may be provided with an option to create a new search by being redirected to use the search and/or configuration GUIs as discussed above. In response, to the newly provided prospect criteria, the intelligent assistant may generate and display a new prospect tour route.”)
and outputting the generated business operations plan including the second route for performing the business operations for the identified non-contract customer (Nadiadi Par. 24-“The application has access to mapping data and customer data and is configured to provide the user with a mechanism to sort and select various possible customers (potential or current) in some geographic area and to provide various possible optimal travel routes amongst the various selected customers based on various criteria that the user may customize. With the tools discussed herein, a sales associate may identify customers based on various possible criteria and then plan and execute an optimal plan for visiting those customers. Using the tool, the sales associate can spend more time with customers, visit more customers, minimize time wasted inefficiently traveling between customers, make the most efficient use of their own time, and realize numerous other possible benefits and advantages.”; Par. 35);
Wright, Yan and Nadiadi are directed to sales support systems.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wright in view of Yan to utilize route mapping data, as taught by Nadiadi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Wright in view of Yan with the motivation of providing services in a more efficient manner and thereby making the sales marketing and other team members more productive (Nadiadi Par. 2).

Regarding Claim 6, Wright teaches,
The business operations assistance device according to claim 1, further comprising a display, wherein the at least one processor is further configured to process the instructions to control the display to display the generated business operations plan (Wright Par. 50- 51-“ A GUI can be used to allow for the creation of business rules as they pertain to the detection and notification of patterns and events. The pattern detection engine 74 receives data feeds from the input consolidator 71.; The action dispatcher 76 includes several programmatic interfaces, including an interface to receive an actionable events, an interface to log the results of a particular intervention channels handling of a given action request, an interface to retrieve completed interaction requests based on the event ID value, and an interface to retrieve completed interaction requests based on the ID of the channel that processed the request. A GUI allows for event types to be targeted to a primary and secondary intervention channels.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20140278779A1 to Maga et al. – Par. 10- “The present invention analyzes the characteristics and behavior patterns of past churners and non-churners alike. The invention identifies the factors and behavior and usage patterns that often precede either a customer's decision to churn or the actual event itself after the decision has been taken. The information gleaned from past customer behavior is applied to current customer data in order to predict which present customers are likely to churn in the future. Customers with the highest propensity to churn may be selected as targets for a customer retention program.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624